DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application has the same applicants and assignee as application 16/861,959.  Furthermore, the claims in the '959 application appear to fully anticipate the claims in this application.  As such the applicants and assignee may be required to file a terminal disclaimer in the '959 application should the '959 application be allowed.
This application is in condition for allowance except for the formal matters: 
With regard to claims 1, 9, and 10 the methods are directed to determining the oxygen exchange property of a material in a solid oxide fuel cell.  There is no step in claims 1, 9, or 10 of actually making this determination based on the weight change information.
With regard to claims 2 and 3 these are essentially duplicates since one cannot actually perform the method of claim 1 on an unknown cathode material.  
With regard to claim 4 the word "with" should be replaced with "when".
Allowable Subject Matter
Claims 1-10 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: the prior art such as Chinese patent application publication 101383416 teaches monitoring the degradation of a fuel cell material.  The prior art do not appear to teach steps of (A) flowing a degradation gas flow onto the material while simultaneously increasing the temperature of the primary gas flow to a set temperature; (B) flowing the degradation gas flow onto the material at the set temperature; (C) stopping the degradation gas flow and starting a primary gas flow at the set temperature; (D) flowing the primary gas flow onto the material at the set temperature; and (E) stopping the primary gas flow and starting a secondary gas flow at the set temperature so that an oxygen surface exchange property of the material can be determined.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).  A shortened statutory period for reply to this action is set to expire two months from the mailing date of this letter. Extensions of time may be granted under 37 C.F.R. 1.136 but in no case can any extension carry the date for reply to this action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856